Citation Nr: 0008389	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-13 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral frozen 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from April 1954 to August 
1955.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

A hearing was held before a Member of the Board sitting at 
the RO in October 1999.  The undersigned Member was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  

At that time, the appellant gave testimony regarding his 
claims for (1) entitlement to service connection for coronary 
artery disease secondary to tobacco use; (2) entitlement to 
service connection for the residuals of a cerebrovascular 
accident secondary to tobacco use; and (3) entitlement to 
service connection for chronic obstructive pulmonary disease 
(claimed as emphysema) secondary to tobacco use.  These 
claims have not been formally appealed yet, and thus, the 
Board will address only the issue set forth on the title page 
of this decision.  These issues are referred to the RO for 
any action deemed appropriate.


FINDINGS OF FACT

1.  The RO last denied entitlement to service connection for 
bilateral frozen feet by decision dated in April 1992, and 
the appellant was provided notice of this action.  The 
appellant did not file an appeal with respect to that 
decision and therefore, the RO's decision became final.

2. The evidence submitted subsequent to the RO's April 1992 
decision in an attempt to reopen the appellant's claim is new 
but does not establish that the appellant developed bilateral 
frozen feet during service.  Thus, it is not so significant 
as to require consideration in order to fairly decide the 
merits of the appellant's claim.


CONCLUSION OF LAW

New and material evidence has not been submitted subsequent 
to the RO's decision denying entitlement to service 
connection for bilateral frozen feet; therefore, the 
appellant's claim has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a), (c) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999).

When a veteran seeks to reopen a claim finally decided based 
on new evidence, the Board must first determine whether the 
veteran has submitted new and material evidence.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  New and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantively on the matter under consideration.  
It can be neither cumulative nor redundant, and is, by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered in order to decide the 
merits of the claim fairly.  See 38 C.F.R. § 3.156 (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  If 
the Board determines that new and material evidence has been 
added to the record, the claim is reopened and the Board must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

Historically, by rating decision dated in June 1990, the RO 
denied entitlement for service connection for bilateral 
frozen feet on the basis that the record did not show that 
the appellant's bilateral foot condition was either incurred 
in or aggravated during active military service.  At that 
time there was a separation physical examination that showed 
no history of foot abnormality.  There was also a 1990 
statement from a private physician.  The record does not 
reflect evidence of complaints of residuals of frozen feet 
until February 1990, approximately 35 years following 
separation from service.  This physician recorded the 
veteran's history of frozen feet in service, and noted he was 
undergoing treatment for burning feet.  It was unclear when 
this treatment had begun.  The claim was denied by this June 
1990 rating, and the appellant was provided notice.

Following this decision, the appellant filed a claim to 
reopen, and the RO affirmed this decision in April 1992.  At 
that time he sent a statement from the same private 
physician.  In pertinent part, a history of suggested 
peripheral vascular disease of the feet was noted, but not 
confirmed.  It was noted that the appellant had vascular 
disease and diabetes.  The appellant was sent notification of 
the April 1992 rating decision but did not disagree.  The 
decision became final after one year.  

In November 1996, the appellant again applied to the RO to 
reopen the claim of entitlement to service connection for 
bilateral frozen feet, but the RO denied the application 
because the medical evidence submitted was essentially 
cumulative of that previously considered.  The appellant 
appealed this determination, and the claim is now before the 
Board for consideration of the additional evidence.

In support of his claim, the appellant has submitted a 
statement from [redacted], a fellow veteran who served with 
the appellant.  Mr. [redacted] wrote that he recalled the 
appellant having an accident in a jeep which "messed up his 
feet."  The Board has considered this letter; however, 
although it is new, this evidence is not probative as it does 
not establish that the appellant incurred bilateral frozen 
feet, or that the disorder was aggravated, while in service. 

Specifically, this statement and those submitted by the 
appellant, while deemed truthful and probative of 
symptomatology, are not competent or credible evidence of a 
diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 578, 580 (1992).  
Mr. [redacted] and the appellant's assertions as to the 
incurrence of a foot disorder in service are not deemed to be 
credible in light of the other objective evidence of record 
showing no in-service incurrence of bilateral frozen feet.  
There is no indication that either the appellant or Mr. 
[redacted] possesses the requisite medical expertise to offer 
an opinion as to the existence of medical causation of any 
current disability.  Id.  In the absence of competent, 
credible medical evidence, the claim for entitlement to 
service connection for frozen feet cannot be reopened.

It is noted that there are other records on file showing 
treatment for disorders unrelated to this issue.  These 
records do not contain an opinion that the appellant now has 
the residuals of frozen feet related to service.  As such, 
there is nothing in the records that would serve to reopen 
the instant claim.

In conclusion, in the absence of competent, credible evidence 
of in-service incurrence and, as none of the evidence 
discussed above is both new and material, the claim for 
entitlement to service connection for bilateral frozen feet 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).  No further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for bilateral 
frozen feet is not reopened and the benefits sought are 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

